                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

WEIH STEVEN CHANG
a/ k/ a Richard Doe, individually and as
guardian for A.B.,C.D., and E.F., A.B.,
a minor child, C.D., a minor child, and E.F.,
a minor child,

               Plaintiffs,

       v.                                           Civ. No. 15-963-LPS

STATE OF DELAWARE, DEPARTMENT:
OF SERVICES FOR CHILDREN,
YOUTH & THEIR FAMILIES, DIVISION
OF FAMILY SERVICES, et al.,

               Defendants.


Weih Steven Chang, Hockessin, Delaware, Pro Se Plaintiff.

Rosamaria Tassone-DiNardo, First Assistant City Solicitor, City of Wilmington Law Department,
Wilmington, Delaware. Attorney for Defendants The City of Wilmington; The City of Wilmington
Police Department; and Mary Quinn.

Ryan P. Connell, Deputy Attorney General, Department of Justice, State of Delaware, Wilmington,
Delaware. Attorney for Defendants State of Delaware, Department of Services for Children, Youth
& Their Families, Division of Family Services; Sarah Marlowe; and Bahu Gilliam.

Gary H. Ka.plan, Esquire, and Art C. Aranilla, II, Esquire, Marshall Dennehey Warner Coleman &
Goggin, Wilmington, Delaware. Attorneys for Defendant Children's Advocacy Center of
Delaware.



                                  MEMORANDUM OPINION




February 21 , 2020
Wilmington, Delaware
sk ~.t ~
I.     INTRODUCTION

       On September 27, 2016, the Court granted Defendants' motions to dismiss and closed this

case. (D.I. 38, 39) On May 3, 2018, the Court denied Plaintiff Weih Steven Chang's ("Plaintiff'' or

"Chang") motion for relief pursuant to Federal Rule of Civil Procedure 60(b)(1), (2), and (3). (See

D.I. 40, 55, 56) Now pending before the Court is Plaintiff's motion to vacate pursuant to 28 U.S.C.

§ 455 and Rule 60, opposed by Defendants City of Wilmington, City of Wilmington Police

Department, and Mary Quinn (collectively, "City Defendants"), as well as Children's Advocacy

Center of Delaware ("CDCD"), who joined the City Defendants' opposition. (D.I. 57) For the

reasons discussed below, the Court will deny the motion.

II.    BACKGROUND

       Chang commenced this action on October 23, 2015. (D.I. 2) At the time, he was

represented by counsel. Plaintiff filed an Amended Complaint on February 22, 201 7, that contained

seven counts, including defamation, negligence, malicious prosecution, wrongful use of civil

proceedings, deprivation of civil rights under 42 U.S.C. § 1983, civil conspiracy to commit malicious

prosecution, and breach of contract. (D.I. 15) On September 27, 2016, the Court granted

Defendants' motions to dismiss and the case was closed. (D.I. 38, 39) On October 27, 2016,

Chang, then proceedingpro se, filed a motion for relief pursuant to Fed. R. Civ. P. 60(b)(1), (2), and

(3). (D.I. 40) He filed a notice of appeal the same day. (D.I. 42) The United States Court of

Appeals for the Third Circuit stayed the appeal pending a decision on Chang's motion for relief, see

Chang v. Delaware Dep 't Children & Youth, No. 16-3981 and, on May 3, 2018, this Court denied

Plaintiff's Rule 60·motion. (See D.I. 55, 56) On December 11, 2018, the Third Circuit affirmed the




                                                   1
judgment of this Court that granted Defendants' motions to dismiss the amended complaint. (D.I.

62) Plaintiff filed the instant motion during the pendency of the appeal. (D.I. 57)

III.    RECUSAL

        Plaintiff invokes 28 U.S.C. § 455 in his motion to vacate, but it is not clear if he actually

seeks recusal of the undersigned Judge. Plaintiff asserts "newly discovered judicial misconduct"

that gives rise to his argument of "judicial white privilege" in violation of 28 U.S.C. § 455 and the

Fourteenth Amendment of the United States Constitution. (D.I. 57 at 2) Plaintiff alleges the

undersigned Judge has ties to Defendants under a theory that State and private agencies work in

partnership with the Federal Government and, in particular, used federal funds to prosecute Plaintiff

in the State Courts. (Id. at 3) He also alleges that the undersigned Judge is a de facto member of

the Criminal Justice Council, is white (as are two individual Defendants), and made contributions to

several Combined Campaigns for Justice. (Id. at 4-5)

        The " decision of whether to recuse from hearing a matter lies within the sound discretion of

the trial court judge." United States v. Wilensky, 757 F.2d 594, 599-600 (3d Cir. 1985). Section

455 (a) provides, in pertinent part, that "[a]ny justice, judge, or magistrate of the United States shall

disqualify himself in any proceeding in which his impartiality might reasonably be questioned." 28

U.S.C. § 455 (a). The test for recusal under § 455 (a) is "whether a reasonable person, with

knowledge of all the facts, would conclude that the judge's impartiality might reasonably be

questioned." In re Kensington Int'/ Ltd. , 368 F.3d 289, 296 (3d Cir. 2004) (citation omitted).

        Recusal under 28 U.S.C. § 455 is not warranted because Plaintiffs allegations do not

implicate any evidence from which a reasonable person with knowledge of all the facts would

question the Court's impartiality. See In re Kensington, 368 F. 3d at 296. Plaintiff seeks to vacate, or

have the Court withdraw, its previous orders or judgments in this case. He clearly is dissatisfied


                                                     2
with prior decisions. However, this is an insufficient basis for recusal. See H airston v. Miller, 646 F.

App'x 184, 188 (3d Cir. 2016) (citing Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d

Cir. 2000)).

        Plaintiffs motion for recusal, to the extent that is his request, will be denied.

IV.     RULE60

        A.      Legal Standards

        Rule 60(b) provides that a party may file a motion for relief from a final judgment for the

following reasons:

        (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
        evidence, that with reasonable diligence, could not have been discovered in time to
        move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic
        or extrinsic), misrepresentation or other misconduct of an adverse party; (4) the
        judgment is void; (5) the judgment has been satisfied, released or discharged; it is
        based on an earlier judgment that has been reserved or vacated; or applying it
        prospectively is no longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). A motion filed pursuant to Rule 60(b) is addressed to the sound discretion of

the trial court guided by accepted legal principles applied in light of all relevant circumstances. See

Pierce Assoc., Inc. v. Nemours Found., 865 F.2d 530, 548 (3d Cir. 1988). A motion filed under Rule

60(b) must be made within a reasonable time and, for motions under Rule 60(b)(1), (2), and (3),

must be filed no more than one year after entry of the judgment or order or the date of the

proceeding. See Fed. R. Civ. P. 60(c) (1).

        B.      Discussion

        Plaintiff seeks relief under Rule 60 based on "newly discovered judicial misconduct,"

contending that the undersigned (as Chief Judge) "abused his discretionary power by his failure to

disclose the underlying conflict of interest that may have overtly or subliminally affected his decision

making process." (D.l. 57 at 2, 4; see also D.I. 58-1 at 3 ("It is recently discovered that the district


                                                     3
court judge has multiple disabling, previously undisclosed conflicts from which a reasonably

objective observer could conclude that it was biased in favor of the white state defendants."))

        Plaintiff does not indicate under which subsection of Rule 60 he proceeds, but it appears to

be Rule 60(6)(2), based on newly discovered evidence. Rule 60(6)(2) provides that a party may file a

motion for relief from a final judgment based upon "newly discovered evidence that, with

reasonable diligence, could not have been discovered in ti.me to move for a new trial under Rule

59(6)." Rule 60(6)(2) "requires that the new evidence (1) be material and not merely cumulative, (2)

could not have been discovered before trial through the exercise of reasonable diligence, and (3)

would probably have changed the outcome of the trial. Any party requesting such relief bears a

heavy burden." Compass Tech., Inc. v. Tseng Lab., Inc. 71 F.3d 1125, 1130 (3d Cir. 1995). As noted, a

motion brought pursuant to Rule 60(6)(2) must be filed no more than one year after the entry of the

judgment, order, or proceeding being challenged.

        Defendants oppose the motion on the grounds that the motion was not timely filed.

Conversely, Plaintiff responds that the motion was brought within one year.

        A review of the motion indicates that Plaintiff seeks to have this Court vacate " previous

orders or judgments, grant0 Plaintiff leave to amend; [and] grant0 Plaintiff leave to move for other

relief as appropriate."   (D.I. 57 at 7) It seems that Plaintiff seeks relief from the Court's September

27, 2016 order dismissing the case. (D.I. 38, 39) If this is the case, then the motion is untimely.

However, because Plaintiff does not provide specifics, it is not clear if he also seeks relief from the

May 3, 2018 order that denied his Rule 60 motion. (D.I. 55, 56) Under that scenario, the motion

is timely filed.

        Regardless, to the extent Plaintiff seeks relief under Rule 60(6)(2), the information he relies

upon does not suffice to provide relief. Plaintiff does not assert that the information was


                                                    4
unavailable to him when the Court issued its September 27, 2016 and May 3, 2018 rulings.

Moreover, Plaintiffs theory for relief based upon this information would not have changed the

outcome as the Court would still have granted Defendants' motions to dismiss.

        It may be that Plaintiff seeks relief under Rule 60(b)(6). Rule 60(b)(6) "is a catch-all

provision that allows relief for any reason justifying relief from the operation of the judgment."

United States v. Witco Corp., 76 F. Supp. 2d 519,527 (D. Del. 1999). It is within the sound discretion

of the trial court to grant or deny relief under this section. See Las~ v. Continental Products Corp., 804

F.2d 250, 256 (3d Cir. 1986).

         The Third Circuit "has consistently held that the Rule 60(b)(6) ground for relief from

judgment provides for extraordinary relief and may only be invoked upon a showing of exceptional

circumstances." Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 273 (3d Cir. 2002) (internal citations and

quotations omitted); see also Gonzalez v. Crosry, 545 U.S. 524, 535 (2005) ("[O]ur cases have required a

movant seeking relief under Rule 60(b)(6) to show 'extraordinary circumstances' justifying the

reopening of a final judgment."). Rule 60(b)(6) generally requires the movant to make "a more

compelling showing of inequity or hardship" than would normally be required to reopen a case

under any one of the first five subsections of Rule 60(b). Project Mgmt. Inst., Inc. v. Ireland, 144 F.

App'x 935 n.1 (3d Cir. 2005).

        Here, Plaintiff seeks relief due to his disagreement with the Court's rulings and his

unfounded assertion of judicial bias. Notably, the Order dismissing the amended complaint was

affirmed on appeal. (D.I. 62) Moreover, "opinions formed by the judge on the basis of facts

introduced or events occurring in the course of the current proceedings, or of prior proceedings, do

not constitute a basis for a bias or partiality motion unless they display a deep-seated favoritism or

antagonism that would make fair judgment impossible." Lite~ v. United States, 510 U.S. 540,555


                                                     5
(1994). There has been no such showing of judicial bias. Nor has Plaintiff shown "extraordinary

circumstances" to justify relief under Rule 60(b)(6).

V.      CONCLUSION

        For the above reasons, the Court will: (1) deny Plaintiffs motion to vacate. (D.I. 57) An

appropriate Order will be entered.




                                                    6
